DETAILED ACTION
This Office action is in reply to application no. 17/073,310, filed 17 October 2020.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to methods for making charitable donations split between two recipients, classified in G06Q30/0279.
II. Claims 10-20, drawn to methods and computer-readable media for responding to events based on location, classified in G06Q10/06315.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes for managing donations. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and effect, as each includes steps the other lacks.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions are directed to different processes, are classified differently, and a search for one is unlikely to yield results relevant to the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brad Desandro on 15 December 2021 a provisional election was made without traverse to prosecute the invention of group II, claims 10-20.  As the applicant further has authorized the Examiner to cancel the remaining claims, no further affirmation is required.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Desandro on 15 December 2021.

The application has been amended as follows: 

Claims 1-9 are cancelled.
Claim 10 is amended and now reads:
10. A method comprising:    
receiving disaster information for a disaster, wherein the disaster information includes a plurality of scores each being selected from the group consisting of: 
an event impact value representing a relative metric for an extent of the disaster; 
a response value representing a currency amount to remedy or for a relief effort for the disaster; and 
a donation impact value representing a metric for effectiveness of the response value;   
when the impact value, the response value, and the donation impact value meet one or more predetermined corresponding redirection thresholds: 
receiving or accessing data associated with a plurality of transactions, each being conducted between a customer and a merchant; 
for each said transaction and from the data associated with the transaction: 
accessing data, using a neural network of an artificial intelligence engine, to calculate, from at least one of customer information and merchant information in the data associated with the transaction, a donation amount that the merchant will give for the customer conducting the transaction with merchant, wherein the donation amount is at least in part a percentage of a currency amount of the transaction;   
determining, from the data associated with the transaction, a location associated with the transaction; 
generating signals to cause accrual of at least a portion of the donation amount to a redirection account based on the location associated with the transaction;  
and 
generating signals to cause accrual of any remaining portion of the donation amount to one or more defined donation accounts based on charity catchment area parameters; 
calculating, for the plurality of transactions, a summary of each said accrual of any remaining portion of the donation amount to one or more defined donation accounts based on charity catchment area parameters; 
and
transmitting a message to a logical address corresponding to the customer indicating that the impact value, the response value, and the donation impact value meet one or more predetermined corresponding redirection thresholds for a redirection mode.

Claim 19 is amended and now reads:
19. A computer-readable medium or media having stored thereon computer-readable instructions which, when executed by a server hardware system, configure the server hardware system for:
receiving disaster information for a disaster, wherein the disaster information includes a plurality of scores each being selected from the group consisting of: 
an event impact value representing a relative metric for an extent of the disaster; 
a response value representing a currency amount to remedy or for a relief effort for the disaster; and 
a donation impact value representing a metric for effectiveness of the response value;   
when the impact value, the response value, and the donation impact value meet one or more predetermined corresponding redirection thresholds: 
receiving or accessing data associated with a plurality of transactions, each being conducted between a customer and a merchant; 
for each said transaction and from the data associated with the transaction: 
accessing data, using a neural network of an artificial intelligence engine, to calculate, from at least one of customer information and merchant information in the data associated with the transaction, a donation amount that the merchant will give for the customer conducting the transaction with merchant, wherein the donation amount is at least in part a percentage of a currency amount of the transaction;   
determining, from the data associated with the transaction, a location associated with the transaction; 
generating signals to cause accrual of at least a portion of the donation amount to a redirection account based on the location associated with the transaction;  
and 
generating signals to cause accrual of any remaining portion of the donation amount to one or more defined donation accounts based on charity catchment area parameters; 
calculating, for the plurality of transactions, a summary of each said accrual of any remaining portion of the donation amount to one or more defined donation accounts based on charity catchment area parameters; 
and
transmitting a message to a logical address corresponding to the customer indicating that the impact value, the response value, and the donation impact value meet one or more predetermined corresponding redirection thresholds for a redirection mode.

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: first, as the claims recite abstract ideas (e.g. calculating a donation amount, which is mental or mathematical work) a suspicion may be raised as to compliance with 35 U.S.C. § 101.  As a preliminary matter, all of the claims are within statutory categories of subject matter, as all of the claims are directed to either a method (process) or a computer-readable medium (manufacture), and in the latter case the specification makes it clear, ¶ 882, that transitory embodiments are excluded.
Though the claims recite abstraction, the use of a neural network using particular information to determine the amount and location associated with a transaction goes beyond generally linking the abstract idea to a particular technological environment, MPEP § 2106.05(e), so the claims integrate the abstract idea into a practical application and are therefore not directed to the abstract idea.
In regard to the state of the art just prior to the filing of the claimed invention, Kothandaraman et al. (U.S. Publication No. 2012/0005074) disclose a system for splitting donations between different parties, [0009] and discloses both an amount and location of the donation. [Sheet 7, Fig. 3E]
Pfleging et al. (U.S. Publication No. 2007/0202927) disclose a system that receives locations of mobile phones in a present or imminent disaster [abstract] and receives a trigger which it may forward to another system. [abstract; 0022] Thomas (U.S. Publication No. 2007/0078766) discloses a system for making charitable donations using an automated teller machine [title] which allows a user to select charities by geographic region. [0028]
Sierra (U.S. Publication No. 2013/0246296) discloses a method for processing mobile donations. [title] He discloses that at the time of his invention, “mobile donations have proven to be very effective for fundraising campaigns, particularly in response to crises”.  The type of crises include such things as “the Japanese tsunami and Haitian earthquake”. [0008] The user makes a donation by text message; the donation is added to the user’s cell phone bill, and the invention “collects donations from each carrier” and wires proceeds “directly to [a] non-profit organization”. [Sheet 1, Fig. 1] This reads on the overall purpose of the invention but is missing many details such as the scoring of disasters.
McMaster et al. (U.S. Publication No. 2010/0161458) disclose a system for managing charitable contributions [title] in which “location information” may be included in “transaction data’, and a “donor/consumer may request that the donation be used ina particular community”. [0049] But none of these, individually or in combination, disclose every feature of the present invention, particularly the use of scores and thresholds in the determination to redirect funds to an account based on this and other things.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694